DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/14/2020, the examiner has carefully considered the amendments.  The amendment to the claims are acknowledged.  

Terminal Disclaimer

The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPGPub Application 2020/0040130 (reference no. 16/653,018) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections

Claims 134-140, 143-151 and 154-155 objected to because of the following informalities:  It appears claims 134-140 and 143-145 are duplicates of claims 145-141 and 154-155.  Appropriate correction is required.

Allowable Subject Matter

Claims 134-140, 143-151 and 154-155 are allowed.
the prior art, alone or in combination, fails to expressly teach and/or render obvious a curable composition comprising a toughness modifier which is a polymerizable oligomer having a number average molecular weight of greater than 5 kDa and is a polymerizable oligomer selected from one of Formula (II), (III), (IV), and (V), as defined in instant claim 134 (claim 145) in combination with a reactive diluent having a molecular weight of 0.1 to 1.0 kDa and is cyclopropyl-2-(meth)acryloyloxy benzoate and wherein said diluent is present in an amount such that the viscosity of the composition is 1 to 70 Pa*s at 110 deg. C.  
The most pertinent art known by Chen et al. US10,492,888, teaches crosslinked polymers useful in orthodontic appliances and light polymerizable liquid compositions and formulations useful for making crosslinked polymers [abs]. Chen et al. teaches the formulation comprises at least one urethane (meth) acrylate prepolymer and at least one vinyl monomer [0014-0015]. Chen et al. fails to teach a toughness modifier comprising a (poly)carbonate-(poly)urethane dimethacrylate, as required by instant component (B), and the reactive diluent as required by instant component C. Chen et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching of crosslinked polymers used in orthodontic applications, to the specifically claimed curable composition comprising Component A having instant chemical formula (I) and Component B of instant chemical formula (II), (III), (IV) or (V), and reactive diluent Component C, as required by the instant application. Such a reconstruction of the prior art would be based on impermissible hindsight.
Another germane reference would be to Anton et al US8, 455,566.  Anton sets forth dental compositions comprising polycarbonate modified urethane di (meth) acrylate oligomer in combination with reactive diluents.  The primary difference is Anton fails to set forth and/or render obvious the toughness modifiers of formulas (II), (III), (IV) and (V) as required by the instant claims.   Anton additionally fails to expressly teach cyclopropyl (meth) acryloyloxybenzoate as a reactive diluent.  
Additionally, Maruta (US 8,404,757) is deemed pertinent prior art since Maruta sets forth polycarbonate modified urethane dimethacrylate oligomers and reactive diluent compounds for dental materials.  The primary differences are Maruta fails to set forth and/or render obvious the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
 Duplicate claims as explained in the above claim objection section.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SANZA L. McCLENDON/          Primary Examiner, Art Unit 1765                                                                                                                                                                                              
/SMc/